DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-4, 6, 8, 10-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being un-patentable over Intel et al World Intellectual Property Organization (WIPO) Application No. :(WO 2018/182591 A1) hereinafter referred as Intel, in view of Periyalwar et al   US Patent Application No.:( US 2014/0148152 A1) hereinafter referred as Periyalwar.

 determining, by processing circuitry of a user equipment (UE), whether to transmit service data (Fig. 1D) ( Generate Priority Message and Non-Priority Message Based on  Message) associated with a service to a receiving device through a primary link or a sidelink (paragraph [0033], lines 6-9) and (paragraph [0042], lines 6-9) and (paragraph [0043], lines 1-9); 
when the service data is determined to be transmitted through the sidelink,
 selecting, by the processing circuitry of the UE, a radio access technology (RAT) for implementing the sidelink from a plurality of available RATs according to a set of configuration parameters received from a network (paragraph [0040], lines 1-10 discloses the selection circuitry 130 selecting the priority RAT access information shared, received in a common control channel that is transmitted by D2D) and (paragraph [0042], lines 1-4). However, Intel disclose all the subject matter of the claimed invention with the exemption of the determining, by the processing circuitry, communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters, and  transmitting the service data through the sidelink implemented by the selected RAT according to the communication parameters; and when the service data is determined to be transmitted through the primary link, transmitting the service data through the primary link as recited in claim 1.
Periyalwar  from the same or analogous art teaches the determining, by the processing circuitry, communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters (paragraph [0093], lines 5-15), and  transmitting the service data through the sidelink implemented by the selected RAT according to the communication parameters (paragraph [0093], lines 15-18); and when the service data is determined to be transmitted through the primary link, transmitting the service data through the primary link (paragraph [0093], lines 18-21). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining, by the processing circuitry, communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters, and  transmitting the service data through the sidelink implemented by the selected RAT according to the communication parameters; and when the service data is determined to be  Periyalwar  into the message splitting for multi-RAT transmission of Intel.   
The determining, by the processing circuitry, communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters, and  transmitting the service data through the sidelink implemented by the selected RAT according to the communication parameters; and when the service data is determined to be transmitted through the primary link, transmitting the service data through the primary link can be modify/implemented by combining the determining, by the processing circuitry, communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters, and  transmitting the service data through the sidelink implemented by the selected RAT according to the communication parameters; and when the service data is determined to be transmitted through the primary link, transmitting the service data through the primary link with the device. This process is implemented as a hardware solution or as firmware solutions of Periyalwar into the message splitting for multi-RAT transmission of Intel. As disclosed in Periyalwar, the motivation for the combination would be to use the quality of service managing the traffic and ensure the performance of critical applications optimizing the communication becoming the method and device more efficient and reliable for a better communication performance.
For claim 2, Intel teaches the method, wherein the set of configuration parameters further includes spectrum segmentations of the plurality of available RATs for implementing the sidelink, the spectrum segmentations being specified in association with an area that is identifiable according to a geographical location of the UE or according to a network entity that provides the primary link (paragraph [0030], lines 1-9) and (paragraph [0073], lines 1-9).  
For claim 3, Intel teaches the method, further comprising:  19Tencent Ref.: 19US153 Oblon Ref.: 523375US receiving the set of configuration parameters from a network side device in response to a request from the UE (paragraph [0033], lines 6-10).  
For claim 4, Intel teaches the method, further comprising: receiving the set of configuration parameters from a network side device without a request from the UE (paragraph [0046], lines 1-12) and (paragraph [0050], lines 1-7).  
For claim 6,  Intel discloses all the subject matter of the claimed invention with the exemption of the QoS or service requirement related parameters correspond to at least one of jitter, 6.
Periyalwar  from the same or analogous art teaches the QoS or service requirement related parameters correspond to at least one of jitter, throughput, packet loss rate, availability of licensed or unlicensed spectrum, cost information, or whether an intelligent transportation system (ITS) spectrum is used (paragraph [0079], lines 1-12).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the QoS or service requirement related parameters correspond to at least one of jitter, throughput, packet loss rate, availability of licensed or unlicensed spectrum, cost information, or whether an intelligent transportation system (ITS) spectrum is used as taught by Periyalwar into the message splitting for multi-RAT transmission of Intel.   
The QoS or service requirement related parameters correspond to at least one of jitter, throughput, packet loss rate, availability of licensed or unlicensed spectrum, cost information, or whether an intelligent transportation system (ITS) spectrum is used can be modify/implemented by combining the QoS or service requirement related parameters correspond to at least one of jitter, throughput, packet loss rate, availability of licensed or unlicensed spectrum, cost information, or whether an intelligent transportation system (ITS) spectrum is used with the device. This process is implemented as a hardware solution or as firmware solutions of Periyalwar into the message splitting for multi-RAT transmission of Intel.  As disclosed in Periyalwar, the motivation for the combination would be to use the quality of service managing the traffic and ensure the performance of critical applications optimizing the communication becoming the method and device more efficient and reliable for a better communication performance.
For claim 8, Intel teaches the method, wherein the service requirement is not RAT-specific (paragraph [0022], lines 4-8).  
For claim 10,  Intel discloses the method, wherein the plurality of available RATs includes at least two of a first RAT corresponding to a Long Term Evolution (LTE) standard, a second RAT corresponding to a fifth generation New Radio (5G NR) standard, and a third RAT corresponding to a Dedicated Short Range Communications (DSRC) standard (paragraph [0017], lines 1-13).  
For claim 11, Intel teaches an user equipment (UE), comprising: 
processing circuitry configured to:
(Fig. 1D) ( Generate Priority Message and Non-Priority Message Based on  Message) associated with a service to a receiving device through a primary link or a sidelink (paragraph [0033], lines 6-9) and (paragraph [0042], lines 6-9) and (paragraph [0043], lines 1-9); 
when the service data is determined to be transmitted through the sidelink, 
select a radio access technology (RAT) for implementing the sidelink from a plurality of available RATs according to a set of configuration parameters received from a network (paragraph [0040], lines 1-10 discloses the selection circuitry 130 selecting the priority RAT access information  shared , received  in a common control channel that is transmitted by D2D) and (paragraph [0042], lines 1-4). However, Intel disclose all the subject matter of the claimed invention with the exemption of the determine communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters, and transmit the service data through the sidelink implemented by the selected RAT according to the communication parameters; and  when the service data is determined to be transmitted through the primary link, transmit the service data through the primary link as recited in claim 11.
Periyalwar  from the same or analogous art teaches the determine communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters (paragraph [0093], lines 5-15), and transmit the service data through the sidelink implemented by the selected RAT according to the communication parameters (paragraph [0093], lines 15-18); and  when the service data is determined to be transmitted through the primary link, transmit the service data through the primary link(paragraph [0093], lines 18-21). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determine communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters, and transmit the service data through the sidelink implemented by the selected RAT according to the communication parameters; and  when the service data is determined to be transmitted through the primary link, transmit the service data through the primary link as taught by Periyalwar  into the message splitting for multi-RAT transmission of Intel.   
Periyalwar into the message splitting for multi-RAT transmission of Intel.  As disclosed in Periyalwar, the motivation for the combination would be to use the quality of service managing the traffic and ensure the performance of critical applications optimizing the communication becoming the method and device more efficient and reliable for a better communication performance.
For claim 12, Intel teaches the UE, wherein the set of configuration parameters further includes spectrum segmentations of the plurality of available RATs for implementing the sidelink, the spectrum segmentations being specified in association with an area that is identifiable according22Tencent Ref.: 19US153 Oblon Ref.: 523375US to a geographical location of the UE or according to a network entity that provides the primary link (paragraph [0030], lines 1-9) and (paragraph [0073], lines 1-9).
For claim 15, Intel teaches the UE, wherein the service requirement is not RAT-specific (paragraph [0022], lines 4-8).  
For claim 17, Intel teaches a non-transitory computer-readable medium storing instructions which when executed by a computer cause the computer to perform:
 determining whether to transmit service data (Fig. 1D) ( Generate Priority Message and Non-Priority Message Based on  Message) associated with a service to a receiving device through a primary link or a sidelink (paragraph [0033], lines 6-9) and (paragraph [0042], lines 6-9) and (paragraph [0043], lines 1-9); 
when the service data is determined to be transmitted through the sidelink, selecting a radio access technology (RAT) for implementing the sidelink from a plurality of available RATs according to a set of configuration parameters received from a network (paragraph [0040], lines 1-10 discloses the selection circuitry 130 selecting the priority RAT access information shared, received in a common control channel that is transmitted by D2D) and (paragraph [0042], lines 1-4). However, Intel disclose all the subject matter of the claimed invention with the exemption of the determining communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters, and 24Tencent Ref.: 19US153Oblon Ref.: 523375US transmitting the service data through the sidelink implemented by the selected RAT according to the communication parameters; and when the service data is determined to be transmitted through the primary link, transmitting the service data through the primary link as recited in claim 17.
Periyalwar  from the same or analogous art teaches the determining communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters (paragraph [0093], lines 5-15), and  24Tencent Ref.: 19US153 Oblon Ref.: 523375US transmitting the service data through the sidelink implemented by the selected RAT according to the communication parameters (paragraph [0093], lines 15-18); and when the service data is determined to be transmitted through the primary link, transmitting the service data through the primary link(paragraph [0093], lines 18-21). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters, and 24Tencent Ref.: 19US153Oblon Ref.: 523375US transmitting the service data through the sidelink implemented by the selected RAT according to the communication parameters; and when the service data is determined to be transmitted through the primary link, transmitting the service data through the primary link as taught by Periyalwar  into the message splitting for multi-RAT transmission of Intel.   
The determining communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters, and 24Tencent Ref.: 19US153Oblon Ref.: 523375US transmitting the service data through the sidelink implemented by the selected RAT according to the communication parameters; and when the service data is determined to be transmitted through the primary link, transmitting the service data through the primary link can be modify/implemented by combining the determining communication parameters for the selected RAT based on quality of service (QoS) or service requirement related parameters included in the set of configuration parameters, and 24Tencent Ref.: 19US153Oblon Ref.: 523375US transmitting the service data through the sidelink Periyalwar into the message splitting for multi-RAT transmission of Intel.  As disclosed in Periyalwar, the motivation for the combination would be to use the quality of service managing the traffic and ensure the performance of critical applications optimizing the communication becoming the method and device more efficient and reliable for a better communication performance.
For claim 18, Intel teaches the non-transitory computer-readable medium, wherein the set of configuration parameters further includes spectrum segmentations of the plurality of available RATs for implementing the sidelink, the spectrum segmentations being specified in association with an area that is identifiable according to a geographical location of the UE or according to a network entity that provides the primary link (paragraph [0030], lines 1-9) and (paragraph [0073], lines 1-9).  
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being un-patentable over Intel et al World Intellectual Property Organization (WIPO) Application No. :( WO 2018/182591 A1) hereinafter referred as Intel, in view of Periyalwar et al   US Patent Application No. :( US 2014/0148152 A1) hereinafter referred as Periyalwar, in further view of Pang et al   US Patent Application No.:( US 2018/0084565 A1) hereinafter referred as Pang.
For claim 5 and 13,  Intel and Periyalwar discloses all the subject matter of the claimed invention with the exemption of the set of configuration parameters further includes user subscription information, user membership information, and service agreement information with one or more networks for the primary link as recited in claim 5 and 13.
Pang from the same or analogous art teaches the set of configuration parameters further includes user subscription information, user membership information, and service agreement information with one or more networks for the primary link (paragraph [0104], lines 1-6)  and (paragraph [0106], lines 1-4).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the set of configuration parameters further includes user subscription information, user membership information, and service agreement information with one or more networks for the primary link as taught by Pang into the message splitting for multi-RAT transmission of Intel and Periyalwar.   
Pang into the message splitting for multi-RAT transmission of Intel and Periyalwar.  As disclosed in Pang, the motivation   for the combination would be to apply a known technique to a known device ready for improvement to yield predictable results.
Allowable Subject Matter
Claims 7, 9, 14, 16, 19 and 20 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20210058888-A1
Choi; Hyung-Nam
US-20210014791-A1
Freda; Martino M
US-20210014763-A1
VENUGOPAL; Pavan
US-20190174344-A1
Karella; Ranganadh
US-20200280827-A1
Fechtel; Stefan
US-20200252838-A1
Akdeniz; Mustafa
US-20190174547-A1
Khoryaev; Alexey
US-20200178124-A1
LEI; Yixue
US-20200076875-A1
Sabella; Dario
US-10820348-B2
Khoryaev; Alexey

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642